DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT
                                 July Term 2014

                             RICARDO VINCENT,
                                 Appellant,

                                         v.

                             STATE OF FLORIDA,
                                  Appellee.

                                 No. 4D14-658

                               [ October 8, 2014 ]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Stephen A. Rapp,
Judge; L.T. Case No. 502009CF013256A.

    Ricardo Vincent, Crawfordville, Pro Se.

    No appearance required for appellee.

PER CURIAM.

    Prior to the effective date of rule 3.801, the appellant filed an
insufficient rule 3.800(a) motion seeking additional jail time credit. The
trial court summarily denied it based on the state’s response, which
explained that appellant had received all the credit to which he was
entitled. The state did not attach any portions of the record to its response,
and the trial court did not attach any to its order. See Johnson v. State,
60 So. 3d 1045, 1051 (Fla. 2011) (explaining trial court need not attach
documents to refute a rule 3.800(a) claim). The appellant appealed,
seeking the portions of the record that refuted his claim pursuant to new
rule 3.801.1 However, his motion did not comply with that rule; it was not
sworn and did not contain the contents required by rule 3.801(c).

    Rule 3.801 became effective on July 1, 2013, while the appellant’s

1Rule 3.801 incorporates rule 3.850(f). Fla. R. Crim. P. 3.801(e). Rule 3.850(f)(5)
provides in part, “if the denial is based on the records in the case, a copy of that
portion of the files and records that conclusively shows that the defendant is
entitled to no relief shall be attached to the final order.”
motion was pending in the trial court. The time to file a rule 3.801 motion
as to sentences imposed before July 1, 2013, expired on July 1, 2014,
while his appeal was pending in this Court. Under the circumstances, we
affirm without prejudice to his filing a facially sufficient rule 3.801 motion
within thirty days of the issuance of this court’s mandate. A motion filed
within this time will not be deemed untimely or successive.

   Affirmed without prejudice.

DAMOORGIAN, C.J., TAYLOR and GERBER, JJ., concur.

                            *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                      2